Citation Nr: 1421622	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  08-05 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension as secondary to service-connected renal cell carcinoma with status-post right nephrectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active military service from February 1959 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in part, denied the Veteran's claims for service connection for hypertension. 

In January 2012, the Board remanded this claim and a claim for service connection for renal cell carcinoma for additional development, to include scheduling a VA examination.  In February 2013, the Appeals Management Center (AMC) granted service connection for renal cell carcinoma and assigned a noncompensable disability rating; granted service connection for removal of right kidney (nephrectomy) associated with renal cell carcinoma and assigned a 30 percent disability rating; and granted service connection for surgical scar of right kidney and assigned a noncompensable disability rating.  The AMC assigned an effective date of July 10, 2006, the date of the original claim, for all three disabilities.  Because the Veteran did not appeal the ratings or effective dates assigned for these disabilities, this represents a complete grant of the Veteran's appeal in regard to these claims.  See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997).  

The matter was returned to the Board which determined another remand was necessary.  In its November 2013 remand for additional development, the Board recharacterized the hypertension issue as noted on the title page to reflect the Veteran's contentions that the hypertension was caused or aggravated by the service connected renal cell carcinoma with status-post right nephrectomy.  Further development was obtained pursuant to the Board's November 2013 remand.  This matter is now returned to the Board for further consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this case was returned to the Board without consideration of the additional evidence by the Agency of Original Jurisdiction (AOJ).  A review of the electronic record (Virtual VA and VBMS) fails to disclose either a rating decision or supplemental statement of the case (SSOC) issued after the December 2013 VA addendum opinion was obtained.  This deficiency has been pointed out by the representative in the April 2014 brief, which states that a SSOC is needed for due process purposes.  

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence. 38 C.F.R. § 19.31(b)(1) (2013).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to an issue on appeal.  38 C.F.R. § 19.37(a) (2013).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  (Contrast 38 C.F.R. § 19.37(a) with 38 C.F.R. § 20.1304(c) (2013), where legal authority does allow for waiver of initial RO review of pertinent evidence submitted after certification of the Veteran's appeal to the Board.)

Additionally the December 2013 VA examination does not appear to have included a review of the complete claims file, although the examiner stated that the VBMS was reviewed.  However the wording of the examination itself suggests that that examiner took the history directly from the interview with the Veteran rather than reviewing the evidence in VBMS.  The April 2014 brief does point to the December 2013 VA examiner as not having reviewed the service treatment records and these are not mentioned in the examination report.  The Board does note that while no diagnosis of hypertension is shown in the service treatment records, a complete VA examination must include review of the complete claims file (which is currently in VBMS) including the service treatment records which do include some elevated blood pressure readings in 1983 including February 1983 when it was 120/80 and on reenlistment exam in October 1983 when it was 130/80.  

Accordingly, the case is REMANDED for the following action:

1.  Return the electronic claims folder to the examiner who conducted the December 2013 examination.  If this examiner is not available the electronic claims folder to another qualified examiner other than the examiner who performed the January 2013 VA examination (and February and March 2013 addendums).  After review of the claims folder, the examiner should provide an addendum opinion confirming review of the complete electronic claims file and determine whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hypertension began in service or manifested to a compensable degree within the first post service year.   If the Veteran's hypertension is confirmed to have not begun in service nor was manifested to a compensable degree within the first post service year, the examiner should again provide an addendum opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) the hypertension was caused or aggravated (permanently worsened beyond normal progression) by his service-connected right nephrectomy.

In answering these questions, the examiner should confirm review of the evidence in the electronic claims folder, to include the service treatment records as well as reconsideration of the April 2007 opinion from Dr. N.F.G. and the Veteran's August 2006 lay statement, in which he alleged having to struggle with hypertension following his kidney surgery shown to have taken place in December 1996.

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  After completion of the above and after undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal, to include consideration of the additional evidence obtained since it last adjudicated this claim.  Specific consideration should be given to all evidence received since the last SSOC.  If a benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



